            Case 1:20-mj-00129-EPG Document 128 Filed 12/07/20 Page 1 of 1FILED
                                                                                         Dec 07, 2020
                                                                                      CLERK, U.S. DISTRICT COURT
 1                        IN THE UNITED STATES DISTRICT COURT FOR THE               EASTERN DISTRICT OF CALIFORNIA




 2                                EASTERN DISTRICT OF CALIFORNIA

 3
     UNITED STATES OF AMERICA,
 4                                                  CASE NO. 1:20-MJ-00129-EPG
                                Plaintiff,
 5
                          v.                        ORDER TO UNSEAL COMPLAINT
 6
     KENNETH BASH et al.,
 7
                                Defendant.
 8

 9

10         Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the redacted
11 version of the Complaint filed on November 17, 2020, and docket pertaining to defendant Cody Brown,

12 be unsealed and become public record.

13

14
             Dec 7, 2020
     DATED: _____________                            _______________________________
15
                                                     HON. STANLEY A. BOONE
16                                                   U.S. MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28


      MOTION AND PROPOSED ORDER TO UNSEAL            3
